Title: Honoré Julien to Thomas Jefferson, 7 November 1817
From: Julien, Honoré
To: Jefferson, Thomas


                    
                        Monsieur,
                         Washington Nov. 7. 1817.
                    
                    Permettez qu’en me rapellant à votre Souvenire j’aie l’honneur de vous informer de la triste fin de votre ancient Maitre d’hotel Mor Le Maire, arrivée dans le commencement du mois passé pendant un court séjour de ma femme à Philadelphie: ce brave homme avoit prété une Somme de cinq Mille dollars a un de ses amis, qui lui avoit hypothequé une maison pour sureté de payement, cette personne ayant manqué, et le fond ne pouvant pas produire le montant de la dette, il en a été si affecté, qu’il a en même tems perdu la Santé et la raison, enfin il s’est noyé, et ce n’est que dix jours aprés avoir disparu de chez lui que son corps a été trouvé dans la riviere, il avoit sur lui quand on l’a sorti de leau deux cent dollars dans son porte feuille, Sa montre, et les autres objets qu’il étoit habitué de porter avec lui; il laisse a ce que j’ai oui dire une fortune de dix mille dollars, conséquemment, ce n’est pas le besoin qui peut l’avoir induit a se détruire. Il a en france, prés de Paris, des Parens, qui ont été ruiné pendant la derniere guerre auxquéls sa fortune doit naturellement revenir, et je présume que les administrateurs de Ses biens ne manqueront pas de les en informer.
                    Je vous prie Monsieur d’excuser la liberté que je prends, mais j’ai cru devoir vous informer, du Sort d’un homme qui a eu l’honneur d’étre a votre Service.
                    Veuillez recevoir avec votre bonté ordinaire, les Sentimens du profond respect avec les quels je Suis
                    
                        Monsieur, Votre tres humble & Obt Serviteur
                        Honoré Jullien.
                    
                 
                    Editors’ Translation
                    
                        
                            Sir,
                             Washington Nov. 7. 1817.
                        
                        Permit me, while recalling myself to your memory, to have the honor of informing you of the sad death of your old majordomo Mr. Lemaire, which happened in Philadelphia at the beginning of last month during my wife’s brief stay in that city. This good man had loaned five thousand dollars to one of his friends, who had mortgaged a house to him as security. That person becoming insolvent and the value of the mortgaged property being insufficient to cover the debt, Lemaire was so affected that he simultaneously lost both his health and his mind. Finally he drowned himself, and it was only ten days after his disappearance that his body was discovered in the river. When he was pulled from the water he had two hundred dollars in his wallet, his watch, and the other objects he usually carried with him. He left, from what I have heard, a fortune of ten thousand dollars. His needs could not therefore have induced him to destroy himself. He has relatives in France, near Paris, who were ruined during the last war and to whom his estate must naturally revert. I presume that the administrators of his assets will not fail to inform them.
                        Please forgive the liberty I am taking, Sir, but I thought it my duty to inform you of the fate of a man who had the honor of serving you.
                        Please accept with your usual kindness the sentiments of profound respect with which I am
                        
                            Sir, your very humble and obedient servant
                            Honoré Jullien.
                        
                    
                